NON-FINAL REJECTION
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 20, 2021 has been entered.

Response to Amendment
	The Amendment filed August 20, 2021 has been entered. Claims 1, 4-9, 12-17, and 20 remain pending in the application. Claims 2-3, 10-11, and 18-19 have been cancelled. Applicant's amendments to the claims have overcome the 35 U.S.C. 112(b), 35 U.S.C. 102(a)(1), and 35 U.S.C. 103 rejections previously set forth in the Final Office Action mailed April 23, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1, 4-9, 12-17, and 20 are rejected under 35 U.S.C. 112(b) as being unpatentable.
	Claims 1, 4-9, 12-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-9, 12-17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “deep” in claims 1, 9 and 17 is a relative term which renders the claim indefinite. The term “deep” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Because the term “deep” is not defined in the specification, it is unclear how many reads are in “a deep queue of reads.” For examination, the term will be interpreted to mean a multiple of the read commands to be queued.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton (US 8,375,190), Ki et al. (US 2013/0297907), US (US 2010/0262979).
Regarding claim 1, Hamilton et al. disclose:
The limitations “operating mode” and “operating mode characteristics” are not defined in the originally filed specification. Therefore, the terms are given their broadest reasonable interpretation in light of the specification. The definition of a mode is a way or manner in which something is done. Synonyms include method, means, and procedure. Under the broadest reasonable interpretation, the “operating mode” is the method of operating. Therefore, the claim limitation “set of available operating modes of the hybrid storage technologies” is interpreted as the set of methods of operating that are available to the hybrid storage technologies (i.e. the SSD). Under the broadest reasonable interpretation, the “operating mode characteristics” are features of the operating mode. Therefore, the claim limitation “the set of possible operating mode characteristics corresponding to a set of available operating modes of the hybrid storage technologies” is interpreted as the set of all possible features that correspond to the set of methods of operating that are available to the hybrid storage technologies (i.e. the SSD). 
A method for managing a solid state storage system with hybrid storage technologies (FIG. 1 System 100 is a hybrid of three types of memory technologies; Col 5 lines 26-31:  system 100 illustrates three different memory types: high performance memory (e.g., battery backed memory 102), middle performance memory (e.g., flash memory 104), and low performance memory (e.g., hard disk 106); characterized either collectively or individually as storage device(s)), comprising:
(the claim merely requires monitoring by identification; Col 2, lines 10:  data can be monitored or analyzed to determine relevant data attributes; Col 6 lines 57-62:  Monitor component 112 can scrutinize various operations of storage units (e.g., storage 208) to determine functionality. For example, monitor component 112 can acquire information concerning storage characteristics, in particular reference rates that relate to data recorded on storage 208) from among a set of possible operating mode characteristics (Col 2, line 11:  data attributes, such as the number of references to the data per time (e.g., reference rate); Col 5, line 50:  One example reference rate can be I/O reference rates, such as page reference rates), the set of possible operating mode characteristics (Col 5, line 50:  I/O reference rates) corresponding to a set of available operating modes (Col 4, lines 53-65:  applications (or portions thereof) that run at a relatively high I/O density generally perform well on a high performance storage media such as flash memory, which is typically able to withstand data-intensive operations, such as those producing high I/O rates (e.g., high number of accesses)… Conversely, applications that run at a relatively low I/O density can gain appropriate functionality though operation on low performance memory, such as hard disks. For instance, hard disks can be cheaper to obtain, but at the cost of throughput (e.g., a limited I/O density can be supported at one time and thus operations can take longer to complete)) of the hybrid storage technologies (Col 5, lines 25-29:  high performance memory (e.g., battery backed memory 102), middle performance memory (e.g., flash memory 104), and low performance memory (e.g. hard disk 106)), and including a number of reads over a given time period, a number of writes over the given time period (Col 3, line 48:  the term “I/O density” means average I/Os per time over storage space (e.g., number of I/O requests per second per gigabyte; I/Os are read and write operations)…
(Col 4, lines 53-65:  high I/O density…data-intensive) from among the set of available operating modes Col 4, lines 53-65:  (high I/O (i.e. writes and reads) density…data-intensive operations or low I/O density (i.e. not data- intensive)) responsive to the identified operating mode characteristics (Col 4, line 56: data-intensive operations, such as those producing high I/O rates (e.g., high number of accesses); i.e. the operation producing high I/O rates are identified as data-intensive operations); 
predicting a future operating mode responsive to variations in workload requirements to generate at least one future operating mode prediction (Col 7 lines 1-20:  Learn component 204 can make resolutions that concern storage of information. Thus, when a particular application runs on controller 110, it is generally the case that certain information is commonly accessed, while other information is only rarely accessed. In accordance therewith, learn component 204 can modify operation of various components (e.g., artificial intelligence (AI) component 206) to comply with learned data. In an illustrative case, when an e-mail application is launched, contact list data might have an increased number of references (i.e. a prediction). Hence, learn component 204 can instruct artificial intelligence component 206 to prepare for a relatively large number of moves (i.e. a future operating mode of high I/O density) since it is predicted that contact list data will have high or increasing reference rates (i.e. the prediction is based on variations in workload requirements). Such feature can increase efficiency given some actions can take place prior to observation by the monitor component 112 and a preemptive response can mitigate decreased efficiency. Monitor component 112 can use …a dynamic profile (e.g., created through observation of storage devices) to determine where data blocks should be located); Col 7 lines 34-45:  AI component 206 can employ one of numerous methodologies for learning from data and then drawing inferences and/or making determinations related to dynamically storing information across multiple storage units (e.g., Hidden Markov Models (HMMs) and related prototypical dependency models, more general probabilistic graphical models, such as Bayesian networks, e.g., created by structure search using a Bayesian model score or approximation, linear classifiers, such as support vector machines (SVMs), non-linear classifiers, such as methods referred to as "neural network" methodologies, fuzzy logic methodologies, and other approaches that perform data fusion, etc.)), the workload variations including a time evolution of the current operating mode (Col 6, line 14: reference rates will constantly change or evolve over time for data in system 100); and 
controlling, using a controller (FIG. 1 Controller 110 which includes Monitor Component 112), at least one of data placement (Col 7, line 17:  Monitor component 112 can use…a dynamic profile (e.g., created through observation of storage devices) to determine where data blocks should be located)), wear leveling, garbage collection, and read performance of the storage system, responsive to the at least one future operating mode prediction (Col 6, line 37:  Placement in different media can occur automatically; for example, artificial intelligence or machine learning techniques can be utilized to control or facilitate automated placement; see Col 7, lines 1-20), the controller being configured for improving read performance of the storage system (FIG. 8 Step 804 Storing a Data Piece in a Medium; FIG. 8 Step 806 Analyzing a Data Piece Reference Rate; FIG. 8 Step 810 Determining an Appropriate Medium for Storage of the Data Piece Based on a Comparison Result; Col 4, line 53:  applications (or portions thereof) that run at a relatively high I/O density generally perform well on a high performance storage media such as flash memory, which is typically able to withstand data-intensive operations, such as those producing high I/O rates (e.g., high number of accesses). However, flash memory can be more expensive than a low performance memory. Conversely, applications that run at a relatively low I/O density can gain appropriate functionality though operation on low performance memory, such as hard disks. For instance, hard disks can be cheaper to obtain, but at the cost of throughput (e.g., a limited I/O density can be supported at one time and thus operations can take longer to complete) by placing duplicate data in the storage system (FIG. 8 Step 812 Is the Data Piece to be Moved?; Col 9, line 15:  data 505 that can be received by controller 110 for storing to storage media 504-508. Data 502 can originate from any number of different sources. For example, data 502 can be downloaded, received from a computer, an application, or another storage medium and so on; One of ordinary skill in the art would recognize that data received from a source storage medium is a copy, or duplicate, of the data stored at the source).
*Note, since the claim fails to recite what an “operating mode” is, an “operating mode” could be interpreted as a normal mode, an idle mode, a throttle mode, an access mode, a sequential access mode, a random access mode, a read mode, a write mode, a sleep mode, a delay mode, a standby mode, a hybrid mode, a hard disk drive mode, a solid state drive mode, an addressing mode, a power savings mode, a low power mode, an application mode, a kernel mode, a user mode. Therefore, Hamilton discloses an “operating mode” as I/O density, discussed supra. Additionally, since the claim fails to recite what “operating mode characteristics” are, “operating mode characteristics” could be interpreted as characteristics associated with the possible interpretations of “an operating mode.” Therefore, Hamilton discloses “operating mode characteristics” as I/O reference rates, see discussion supra.
	Hamilton et al. do not appear to explicitly teach operating mode characteristics that include “sequential write streams in the presence or in the absence of additional concurrent reads and writes, a presence of isolated reads, a presence of a deep queue of reads, the deep queue of reads including additional reads scheduled upon delivery of read completions from a flash.” However, Ki et al. disclose:
sequential write streams in the presence or in the absence of additional concurrent reads and writes (Examiner interprets sequential write streams in the presence or in the absence of additional concurrent reads and writes to be any sequential write stream), a presence of isolated reads ([0054] The reconfigurable storage device 102 may further include a plurality of operational features, referred to here as a feature set 120. In one embodiment, the feature set 120 may include hardware operation (e.g., clock frequency, over-provisioning ratio), command scheduling policy (e.g., read over write, random access over sequential access, small request over big request, scheduling algorithm, read over GC); It would be obvious to one skilled in the art at the time of the effective filing date that sequential accesses may correspond to sequential write accesses and random accesses may corresponds to random read accesses)…
Hamilton et al. and Ki et al. are analogous art because Hamilton et al. teach an architecture for storage optimization that matches data to storage mediums in hybrid systems and Ki et al. teach reconfiguring storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date, having the teachings of Hamilton et al. and Ki et al. before him/her, to modify the teachings of Hamilton et al. with the teachings of Ki et al. because including sequential write streams in the presence or in the absence of additional concurrent reads and writes and including a presence of isolated reads in the set of available operation modes would enable the system to tune the performance of the storage system based on changes to the operation of the storage devices over time in the presence of the sequential write streams and isolated reads (Ki et al. [0004]-[0008]).
Hamilton et al. and Ki et al. do not appear to explicitly teach operating mode characteristics that include “a presence of a deep queue of reads, the deep queue of reads including additional reads scheduled upon delivery of read completions from a flash.” However, Borchers et al. disclose:
a presence of a deep queue of reads (FIG. 1A Command Buffer 119; [0027] the data storage device 100 may communicate commands and responses using pairs of queues or buffers in host memory. Throughout this document, the terms buffer and queue are used interchangeably. For example, a command buffer 119 may be used for commands and a response buffer 123 may be used for responses or results to the commands; [0032] The command buffer 119 and the response buffer 123 may be an arbitrary multiple of the command or response sizes), the deep queue of reads including additional reads scheduled upon delivery of read completions from a flash ([0029] the data storage device 100 processes the commands using the flash memory chips 118a and 118b and generates and sends a single interrupt back to the host 106 when the multiple grouped commands have been processed; [0032] the driver 107 and the data storage device 100 may be free to post and process commands and results as needed provided that they do not overrun the command buffer 119 and the response buffer 123. In one implementation, as described above, the command buffer 119 and the response buffer 123 are circular queues, which enable flow control between the host 106 and the data storage device 100; see also [0035]);
Hamilton et al., Ki et al., and Borchers et al. are analogous art because Hamilton et al. teach an architecture for storage optimization that matches data to storage mediums in hybrid systems; Ki et al. teach reconfiguring storage systems; and Borchers et al. teach command queues for communication between a host and a data storage device.

Regarding claim 9, Hamilton et al. disclose: 
	The broadest reasonable interpretation in light of the specification given to the limitations of claim 1 is also given to the limitations of claim 9.
A non-transitory computer readable storage medium comprising a computer readable program (Col 14, line 18:  the subject matter has been described above in the general context of computer-executable instructions of a program that runs on one or more computers) for managing a solid state storage system with hybrid storage technologies (FIG. 1 System 100 is a hybrid of three types of memory technologies; Col 5 lines 26-31:  system 100 illustrates three different memory types: high performance memory (e.g., battery backed memory 102), middle performance memory (e.g., flash memory 104), and low performance memory (e.g., hard disk 106); characterized either collectively or individually as storage device(s)), wherein the computer readable program when executed on a computer causes the computer to perform the steps of: 
monitoring one or more storage request streams to identify operating mode characteristics therein (the claim merely requires monitoring by identification; Col 2, lines 10:  data can be monitored or analyzed to determine relevant data attributes; Col 6 lines 57-62:  Monitor component 112 can scrutinize various operations of storage units (e.g., storage 208) to determine functionality. For example, monitor component 112 can acquire information concerning storage characteristics, in particular reference rates that relate to data recorded on storage 208) from among a set of possible operating mode characteristics (Col 2, line 11:  data attributes, such as the number of references to the data per time (e.g., reference rate); Col 5, line 50:  One example reference rate can be I/O reference rates, such as page reference rates), the set of possible operating mode characteristics (Col 5, line 50:  I/O reference rates) corresponding to a set of available operating modes (Col 4, lines 53-65:  applications (or portions thereof) that run at a relatively high I/O density generally perform well on a high performance storage media such as flash memory, which is typically able to withstand data-intensive operations, such as those producing high I/O rates (e.g., high number of accesses)… Conversely, applications that run at a relatively low I/O density can gain appropriate functionality though operation on low performance memory, such as hard disks. For instance, hard disks can be cheaper to obtain, but at the cost of throughput (e.g., a limited I/O density can be supported at one time and thus operations can take longer to complete)) of the hybrid storage technologies (Col 5, lines 25-29:  high performance memory (e.g., battery backed memory 102), middle performance memory (e.g., flash memory 104), and low performance memory (e.g. hard disk 106)), and including a number of reads over a given time period, a number of writes over the given time period (Col 3, line 48:  the term “I/O density” means average I/Os per time over storage space (e.g., number of I/O requests per second per gigabyte; I/Os are read and write operations)…
identifying a current operating mode (Col 4, lines 53-65:  high I/O density…data-intensive) from among the set of available operating modes Col 4, lines 53-65:  (high I/O (i.e. writes and reads) density…data-intensive operations or low I/O density (i.e. not data- intensive)) (Col 4, line 56: data-intensive operations, such as those producing high I/O rates (e.g., high number of accesses); i.e. the operation producing high I/O rates are identified as data-intensive operations);
predicting a future operating mode responsive to variations in workload requirements to generate at least one future operating mode prediction, the workload variations including a time evolution of the current operating mode (Col 7 lines 1-20:  Learn component 204 can make resolutions that concern storage of information. Thus, when a particular application runs on controller 110, it is generally the case that certain information is commonly accessed, while other information is only rarely accessed. In accordance therewith, learn component 204 can modify operation of various components (e.g., artificial intelligence (AI) component 206) to comply with learned data. In an illustrative case, when an e-mail application is launched, contact list data might have an increased number of references (i.e. a prediction). Hence, learn component 204 can instruct artificial intelligence component 206 to prepare for a relatively large number of moves (i.e. a future operating mode of high I/O density) since it is predicted that contact list data will have high or increasing reference rates (i.e. the prediction is based on variations in workload requirements). Such feature can increase efficiency given some actions can take place prior to observation by the monitor component 112 and a preemptive response can mitigate decreased efficiency. Monitor component 112 can use …a dynamic profile (e.g., created through observation of storage devices) to determine where data blocks should be located); Col 7 lines 34-45:  AI component 206 can employ one of numerous methodologies for learning from data and then drawing inferences and/or making determinations related to dynamically storing information across multiple storage units (e.g., Hidden Markov Models (HMMs) and related prototypical dependency models, more general probabilistic graphical models, such as Bayesian networks, e.g., created by structure search using a Bayesian model score or approximation, linear classifiers, such as support vector machines (SVMs), non-linear classifiers, such as methods referred to as "neural network" methodologies, fuzzy logic methodologies, and other approaches that perform data fusion, etc.)), the workload variations including a time evolution of the current operating mode (Col 6, line 14: reference rates will constantly change or evolve over time for data in system 100); and 
controlling, using a controller (FIG. 1 Controller 110 which includes Monitor Component 112), at least one of data placement (Col 7, line 17:  Monitor component 112 can use…a dynamic profile (e.g., created through observation of storage devices) to determine where data blocks should be located)), wear leveling, garbage collection, and read performance of the storage system, responsive to the at least one future operating mode prediction (Col 6, line 37:  Placement in different media can occur automatically; for example, artificial intelligence or machine learning techniques can be utilized to control or facilitate automated placement; see Col 7, lines 1-20), the controller being configured for improving read performance of the storage system (FIG. 8 Step 804 Storing a Data Piece in a Medium; FIG. 8 Step 806 Analyzing a Data Piece Reference Rate; FIG. 8 Step 810 Determining an Appropriate Medium for Storage of the Data Piece Based on a Comparison Result; Col 4, line 53:  applications (or portions thereof) that run at a relatively high I/O density generally perform well on a high performance storage media such as flash memory, which is typically able to withstand data-intensive operations, such as those producing high I/O rates (e.g., high number of accesses). However, flash memory can be more expensive than a low performance memory. Conversely, applications that run at a relatively low I/O density can gain appropriate functionality though operation on low performance memory, such as hard disks. For instance, hard disks can be cheaper to obtain, but at the cost of throughput (e.g., a limited I/O density can be supported at one time and thus operations can take longer to complete) by placing duplicate data in the storage system (FIG. 8 Step 812 Is the Data Piece to be Moved?; Col 9, line 15:  data 505 that can be received by controller 110 for storing to storage media 504-508. Data 502 can originate from any number of different sources. For example, data 502 can be downloaded, received from a computer, an application, or another storage medium and so on; One of ordinary skill in the art would recognize that data received from a source storage medium is a copy, or duplicate, of the data stored at the source).
Hamilton et al. do not appear to explicitly teach operating mode characteristics that include “sequential write streams in the presence or in the absence of additional concurrent reads and writes, a presence of isolated reads, a presence of a deep queue of reads, the deep queue of reads including additional reads scheduled upon delivery of read completions from a flash.” However, Ki et al. disclose:
sequential write streams in the presence or in the absence of additional concurrent reads and writes (Examiner interprets sequential write streams in the presence or in the absence of additional concurrent reads and writes to be any sequential write stream), a presence of isolated reads ([0054] The reconfigurable storage device 102 may further include a plurality of operational features, referred to here as a feature set 120. In one embodiment, the feature set 120 may include hardware operation (e.g., clock frequency, over-provisioning ratio), command scheduling policy (e.g., read over write, random access over sequential access, small request over big request, scheduling algorithm, read over GC); It would be obvious to one skilled in the art at the time of the effective filing date that sequential accesses may correspond to sequential write accesses and random accesses may corresponds to random read accesses)…

Hamilton et al. and Ki et al. do not appear to explicitly teach operating mode characteristics that include “a presence of a deep queue of reads, the deep queue of reads including additional reads scheduled upon delivery of read completions from a flash.” However, Borchers et al. disclose:
a presence of a deep queue of reads (FIG. 1A Command Buffer 119; [0027] the data storage device 100 may communicate commands and responses using pairs of queues or buffers in host memory. Throughout this document, the terms buffer and queue are used interchangeably. For example, a command buffer 119 may be used for commands and a response buffer 123 may be used for responses or results to the commands; [0032] The command buffer 119 and the response buffer 123 may be an arbitrary multiple of the command or response sizes), the deep queue of reads including additional reads scheduled upon delivery of read completions from a flash ([0029] the data storage device 100 processes the commands using the flash memory chips 118a and 118b and generates and sends a single interrupt back to the host 106 when the multiple grouped commands have been processed; [0032] the driver 107 and the data storage device 100 may be free to post and process commands and results as needed provided that they do not overrun the command buffer 119 and the response buffer 123. In one implementation, as described above, the command buffer 119 and the response buffer 123 are circular queues, which enable flow control between the host 106 and the data storage device 100; see also [0035]);
The motivation for combining is based on the same rational presented for rejection of independent claim 1.
Regarding claim 17, Hamilton et al. disclose:
	The broadest reasonable interpretation in light of the specification given to the limitations of claim 1 is also given to the limitations of claim 17.
A solid state storage system with hybrid storage technologies, comprising: 
a monitor (FIG. 2 Monitor Component 112) for monitoring one or more storage request streams to identify operating mode characteristics therein (the claim merely requires monitoring by identification; Col 2, lines 10:  data can be monitored or analyzed to determine relevant data attributes; Col 6 lines 57-62:  Monitor component 112 can scrutinize various operations of storage units (e.g., storage 208) to determine functionality. For example, monitor component 112 can acquire information concerning storage characteristics, in particular reference rates that relate to data recorded on storage 208) from among a set of possible operating mode characteristics (Col 2, line 11:  data attributes, such as the number of references to the data per time (e.g., reference rate); Col 5, line 50:  One example reference rate can be I/O reference rates, such as page reference rates), and identifying a current operating mode (Col 4, lines 53-65:  high I/O density…data-intensive) from among the set of available operating modes Col 4, lines 53-65:  (high I/O (i.e. writes and reads) density…data-intensive operations or low I/O density (i.e. not data- intensive)) responsive to the identified operating mode characteristics (Col 4, line 56: data-intensive operations, such as those producing high I/O rates (e.g., high number of accesses); i.e. the operation producing high I/O rates are identified as data-intensive operations), the set of available operating modes (operating modes is merely a label) including at least one of write intensive, read intensive (Col 4, lines 53-65:  high I/O (i.e. writes and reads) density…data-intensive operations), or light storage use (low I/O density (i.e. not data- intensive operations)), and including a number of reads over a given time period, a number of writes over (Col 3, line 48:  the term “I/O density” means average I/Os per time over storage space (e.g., number of I/O requests per second per gigabyte; I/Os are read and write operations)… 
a predictor (FIG. 2 Learn Component 204) for predicting a future operating mode responsive to variations in workload requirements to generate at least one future operating mode prediction, the workload variations including a time evolution of the current operating mode (Col 7 lines 1-20:  Learn component 204 can make resolutions that concern storage of information. Thus, when a particular application runs on controller 110, it is generally the case that certain information is commonly accessed, while other information is only rarely accessed. In accordance therewith, learn component 204 can modify operation of various components (e.g., artificial intelligence (AI) component 206) to comply with learned data. In an illustrative case, when an e-mail application is launched, contact list data might have an increased number of references (i.e. a prediction). Hence, learn component 204 can instruct artificial intelligence component 206 to prepare for a relatively large number of moves (i.e. a future operating mode of high I/O density) since it is predicted that contact list data will have high or increasing reference rates (i.e. the prediction is based on variations in workload requirements). Such feature can increase efficiency given some actions can take place prior to observation by the monitor component 112 and a preemptive response can mitigate decreased efficiency. Monitor component 112 can use …a dynamic profile (e.g., created through observation of storage devices) to determine where data blocks should be located; Col 7 lines 34-45:  AI component 206 can employ one of numerous methodologies for learning from data and then drawing inferences and/or making determinations related to dynamically storing information across multiple storage units (e.g., Hidden Markov Models (HMMs) and related prototypical dependency models, more general probabilistic graphical models, such as Bayesian networks, e.g., created by structure search using a Bayesian model score or approximation, linear classifiers, such as support vector machines (SVMs), non-linear classifiers, such as methods referred to as "neural network" methodologies, fuzzy logic methodologies, and other approaches that perform data fusion, etc.)), the workload variations including a time evolution of the current operating mode (Col 6, line 14: reference rates will constantly change or evolve over time for data in system 100); and 
a controller (FIG. 1 Controller 110 which includes Monitor Component 112) configured for controlling at least one of data placement (Col 7, line 17:  Monitor component 112 can use…a dynamic profile (e.g., created through observation of storage devices) to determine where data blocks should be located)), wear leveling, garbage collection, and read performance of the storage system responsive to the at least one future operating mode prediction, the controller being further configured for improving read performance of the storage system (FIG. 8 Step 804 Storing a Data Piece in a Medium; FIG. 8 Step 806 Analyzing a Data Piece Reference Rate; FIG. 8 Step 810 Determining an Appropriate Medium for Storage of the Data Piece Based on a Comparison Result; Col 4, line 53:  applications (or portions thereof) that run at a relatively high I/O density generally perform well on a high performance storage media such as flash memory, which is typically able to withstand data-intensive operations, such as those producing high I/O rates (e.g., high number of accesses). However, flash memory can be more expensive than a low performance memory. Conversely, applications that run at a relatively low I/O density can gain appropriate functionality though operation on low performance memory, such as hard disks. For instance, hard disks can be cheaper to obtain, but at the cost of throughput (e.g., a limited I/O density can be supported at one time and thus operations can take longer to complete) by placing duplicate data in the storage system (FIG. 8 Step 812 Is the Data Piece to be Moved?; Col 9, line 15:  data 505 that can be received by controller 110 for storing to storage media 504-508. Data 502 can originate from any number of different sources. For example, data 502 can be downloaded, received from a computer, an application, or another storage medium and so on; One of ordinary skill in the art would recognize that data received from a source storage medium is a copy, or duplicate, of the data stored at the source).
Hamilton et al. do not appear to explicitly teach operating mode characteristics that include “sequential write streams in the presence or in the absence of additional concurrent reads and writes, a presence of isolated reads, a presence of a deep queue of reads, the deep queue of reads including additional reads scheduled upon delivery of read completions from a flash.” However, Ki et al. disclose:
sequential write streams in the presence or in the absence of additional concurrent reads and writes (Examiner interprets sequential write streams in the presence or in the absence of additional concurrent reads and writes to be any sequential write stream), a presence of isolated reads ([0054] The reconfigurable storage device 102 may further include a plurality of operational features, referred to here as a feature set 120. In one embodiment, the feature set 120 may include hardware operation (e.g., clock frequency, over-provisioning ratio), command scheduling policy (e.g., read over write, random access over sequential access, small request over big request, scheduling algorithm, read over GC); It would be obvious to one skilled in the art at the time of the effective filing date that sequential accesses may correspond to sequential write accesses and random accesses may corresponds to random read accesses)…
The motivation for combining is based on the same rational presented for rejection of independent claim 1.
Hamilton et al. and Ki et al. do not appear to explicitly teach operating mode characteristics that include “a presence of a deep queue of reads, the deep queue of reads including additional reads scheduled upon delivery of read completions from a flash.” However, Borchers et al. disclose:
a presence of a deep queue of reads (FIG. 1A Command Buffer 119; [0027] the data storage device 100 may communicate commands and responses using pairs of queues or buffers in host memory. Throughout this document, the terms buffer and queue are used interchangeably. For example, a command buffer 119 may be used for commands and a response buffer 123 may be used for responses or results to the commands; [0032] The command buffer 119 and the response buffer 123 may be an arbitrary multiple of the command or response sizes), the deep queue of reads including additional reads scheduled upon delivery of read completions from a flash ([0029] the data storage device 100 processes the commands using the flash memory chips 118a and 118b and generates and sends a single interrupt back to the host 106 when the multiple grouped commands have been processed; [0032] the driver 107 and the data storage device 100 may be free to post and process commands and results as needed provided that they do not overrun the command buffer 119 and the response buffer 123. In one implementation, as described above, the command buffer 119 and the response buffer 123 are circular queues, which enable flow control between the host 106 and the data storage device 100; see also [0035]);
The motivation for combining is based on the same rational presented for rejection of independent claim 1.
	
Claims 4, 12, and 20 are rejected under 35 U.S.C. 103 as being obvious over Hamilton et al., Ki et al. and Borchers et al., and further in view of Goss et al. (US 2012/0124273).
Regarding claims 4, Hamilton et al. teach a method of controlling data placement based on inferences about the data. However, Hamilton et al., Ki et al. and Borchers et al. does not explicitly teach while Goss et al. disclose:
The method of claim 1, wherein said controlling step comprises placing data from a data stream corresponding to at least one of the storage request streams in a worn out region of the storage system that meets without exceeding retention needs of the data stream, when a time period that the data is to be written is below a threshold time period. (Goss et al. teach a method of predicting the actual wear-out of a region vs. the manufacture specified wear-out of a region by measuring current write completion times, see FIG. 4A and [0060]-[0065]. If the end of life is actually greater than that stated by the manufactures’ specification, then data can be written to regions that are specified as “worn-out” by the manufacturer as long as the data is written below the predicted threshold time period, i.e. the end of life predicted by Goss et al.)
Hamilton et al., Ki et al., Borchers et al., and Goss et al. are analogous art because Hamilton et al. teach an architecture for storage optimization that matches data to storage mediums in hybrid systems; Ki et al. teach reconfiguring storage systems; Borchers et al. teach command queues for communication between a host and a data storage device; and Goss et al. teach estimating the wear of non-volatile, solid state memory.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date, having the teachings of Hamilton et al., Ki et al. and Borchers et al., and Goss et al. before him/her, to modify the combined teachings of Hamilton et al., Ki et al. and 
Regarding claims 12, Hamilton et al. teach a method of controlling data placement based on inferences about the data. However, Hamilton et al., Ki et al. and Borchers et al. does not explicitly teach while Goss et al. disclose:
The computer readable storage medium of claim 9, wherein said controlling step comprises placing data from a data stream corresponding to at least one of the storage request streams in a worn out region of the storage system that meets without exceeding retention needs of the data stream, when a time period that the data is to be written is below a threshold time period. (Goss et al. teach a method of predicting the actual wear-out of a region vs. the manufacture specified wear-out of a region by measuring current write completion times, see FIG. 4A and [0060]-[0065]. If the end of life is actually greater than that stated by the manufactures’ specification, then data can be written to regions that are specified as “worn-out” as long as the data is written below the predicted threshold time period.)
The motivation for combining is based on the same rational presented for rejection of claim 4.
Regarding claims 20, Hamilton et al. teach a method of controlling data placement based on inferences about the data. However, Hamilton et al., Ki et al. and Borchers et al. does not explicitly teach while Goss et al. disclose:
(Goss et al. teach a method of predicting the actual wear-out of a region vs. the manufacture specified wear-out of a region by measuring current write completion times, see FIG. 4A and [0060]-[0065]. If the end of life is actually greater than that stated by the manufactures’ specification, then data can be written to regions that are specified as “worn-out” as long as the data is written below the predicted threshold time period.)
The motivation for combining is based on the same rational presented for rejection of claim 4.

Claims 5, 8, 13, and 16 are rejected under 35 U.S.C. 103 as being obvious over Hamilton et al., Ki et al. and Borchers et al., and further in view of Iyigun et al. (US 8,812,744).
Regarding claim 5, Hamilton et al., Ki et al. and Borchers et al. does not appear to explicitly teach while Iyigun et al. disclose: 
The method of claim 1, wherein the hybrid storage technologies (FIG. 1 Hybrid Drive 102) comprise single-level cell technology and multi-level cell technology (Col 3 lines 36-45:  Performance part 112 and base part 114 can be implemented in different manners. In one or more embodiments, performance part 112 is a solid state device (e.g., a flash memory device) and base part 114 is rotational storage device (e.g., a magnetic hard disk drive). Alternatively, parts 112 and 114 can be implemented in other manners. For example, performance part 112 can be one type of solid state device (e.g., single-level cell (SLC) flash memory) and base part 114 can be another type of solid state device (e.g., multi-level cell (MLC) flash memory)).
Hamilton et al., Ki et al., Borchers et al., and Iyigun et al. are analogous art because Hamilton et al. teach an architecture for storage optimization that matches data to storage mediums in hybrid systems; Ki et al. teach reconfiguring storage systems; Borchers et al. teach command queues for communication between a host and a data storage device; and Iyigun et al. teach assessing priority data in a hybrid storage system.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date, having the teachings of Hamilton et al., Ki et al., Borchers et al., and Iyigun et al. before him/her, to modify the combined teachings of Hamilton et al., Ki et al. and Borchers et al. with the teachings of Iyigun et al. in order to apply the method of optimizing storage in hybrid systems to a hybrid system composed of single-level cell technology (SLC) and multi-level cell technology (MLC). The combination would improve performance for a SLC-MLC hybrid system (Hamilton et al., Col 4 lines 47-50).
Regarding claim 8, Hamilton et al., Ki et al., and Borchers et al. does not appear to explicitly teach while Iyigun et al. disclose: 
The method of claim 1, wherein the storage system is one of a flash storage system (Col 3 lines 36-39:  Performance part 112 and base part 114 can be implemented in different manners. In one or more embodiments, performance part 112 is a solid state device (e.g., a flash memory device)) and a phase change memory (PCM) (Col 3 lines 45-49:  one or both of parts 112 and 114 can be implemented using various other types of storage devices and technology, such as … phase change memory technology).

Regarding claim 13, Hamilton et al., Ki et al., and Borchers et al. does not appear to explicitly teach while Iyigun et al. disclose: 
The computer readable storage medium of claim 9, wherein the hybrid storage technologies (FIG. 1 Hybrid Drive 102) comprise single-level cell technology and multi-level cell technology (Col 3 lines 36-45:  Performance part 112 and base part 114 can be implemented in different manners. In one or more embodiments, performance part 112 is a solid state device (e.g., a flash memory device) and base part 114 is rotational storage device (e.g., a magnetic hard disk drive). Alternatively, parts 112 and 114 can be implemented in other manners. For example, performance part 112 can be one type of solid state device (e.g., single-level cell (SLC) flash memory) and base part 114 can be another type of solid state device (e.g., multi-level cell (MLC) flash memory)).
The motivation for combining is based on the same rational presented for rejection of claim 5.
Regarding claim 16, Hamilton et al., Ki et al., and Borchers et al. does not appear to explicitly teach while Iyigun et al. disclose: 
The computer readable storage medium of claim 9, wherein the storage system is one of a flash storage system (Col 3 lines 36-39:  Performance part 112 and base part 114 can be implemented in different manners. In one or more embodiments, performance part 112 is a solid state device (e.g., a flash memory device)) and a phase change memory (PCM) (Col 3 lines 45-49:  one or both of parts 112 and 114 can be implemented using various other types of storage devices and technology, such as … phase change memory technology).
The motivation for combining is based on the same rational presented for rejection of claim 8.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being obvious over Hamilton et al., Ki et al., and Borchers et al., and further in view of Franceschini et al. (US 2012/0226962).
Regarding claims 6, Hamilton et al., Ki et al., and Borchers et al. do not appear to explicitly teach while Franceschini et al. disclose:
The method of claim 1, wherein the hybrid storage technologies comprise a same storage technology used in at least two different ways ([0005] The method includes receiving write data to be written into a memory that is logically divided into pa plurality of regions. The plurality of regions includes a first region and a second region that are implemented by the same memory technology. The memory is subject to degradation as a result of write operations. The write data is classified as dynamic data or static data. The write data is encoded using a first type of encoding in response to the write data being classified as dynamic. The write data encoded using the first type of encoding is stored in the first region of the memory. The write data is encoded using a second type of encoding and stored in the second region of the memory in response to classifying the write data as static data).
Hamilton et al., Ki et al., Borchers et al., and Franceschini et al. are analogous art because Hamilton et al. teach an architecture for storage optimization that matches data to storage mediums in hybrid systems; Ki et al. teach reconfiguring storage systems; Borchers et al. teach command queues for communication between a host and a data storage device; and Franceschini et al. teach wear-focusing of non-volatile memories.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date, having the teachings of Hamilton et al., Ki et al., Borchers et al., and Franceschini et al. before him/her, to modify the combined teachings of Hamilton et al., Ki et al., and Borchers et al. with the teachings of Franceschini et al. in order to apply the method of optimizing storage in a system that partitions a memory technology so that each partition is used in two different ways. The combination would improve performance for a system (Hamilton et al., Col 4 lines 47-50).
Regarding claims 14, Hamilton et al., Ki et al., and Borchers et al. do not appear to explicitly teach while Franceschini et al. disclose:
The computer readable storage medium of claim 9, wherein the hybrid storage technologies comprise a same storage technology used in at least two different ways ([0005] The method includes receiving write data to be written into a memory that is logically divided into pa plurality of regions. The plurality of regions includes a first region and a second region that are implemented by the same memory technology. The memory is subject to degradation as a result of write operations. The write data is classified as dynamic data or static data. The write data is encoded using a first type of encoding in response to the write data being classified as dynamic. The write data encoded using the first type of encoding is stored in the first region of the memory. The write data is encoded using a second type of encoding and stored in the second region of the memory in response to classifying the write data as static data).
The motivation for combining is based on the same rational presented for rejection of claim 6.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being obvious over Hamilton et al., Ki et al., and Borchers et al., and further in view of Franceschini et al., Sinclair, and Calderbank et al. (US 2015/0248325).
Regarding claim 7, Hamilton et al., Ki et al., and Borchers et al. do not appear to explicitly teach while Franceschini et al. further disclose:
The method of claim 6, wherein the hybrid storage technologies comprise single-level cell technology configured to be wear focused and the single-level cell technology configured to be wear delayed. (Franceschini teaches wear-focused and wear-delayed regions in the same device:  [0016] the term “dynamic data” refers to the data that is frequently updated and the term “static data” refers to the data that is less frequently or rarely updated; [0017] a memory such as a flash memory (made up of one or more NAND flash memory devices) is virtually partitioned into two regions, a “wear-focused region” or “dynamic data region” for storing dynamic data, and a “static data region” for storing static data (i.e. wear delayed). Frequently updated data is stored in the wear-focused data region (typically a smaller region of memory compared to the static data region) and thus the wear-focused data region wear out much faster than the static data region (i.e. wears out much faster than the wear-delayed region).)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date, having the teachings of Hamilton et al., Ki et al., Borchers et al., and 
However, Hamilton et al., Ki et al., Borchers et al., and Franceschini et al. do not appear to explicitly teach while Sinclair discloses:  partitioning a non-volatile memory and determining whether to place data on a first type of non-volatile memory or a second type of non-volatile memory: [0007] relocating selected data between partitions in a non-volatile storage device. The method includes receiving data in a first type of non-volatile memory in the non-volatile storage device. A determination is made in the non-volatile storage device as to whether the received data satisfies heightened read probability criteria (or a delete probability criteria, see [0008]), where the heightened read probability criteria identify received data having a greater probability of being read from the non-volatile storage device in a near term than an average read probability of data in the non-volatile storage device. If the received data is determined not to satisfy the criteria, the data is transferred from the first type of non-volatile memory to a second type of non-volatile memory in the non-volatile storage device, where the first type of non-volatile memory comprises a higher endurance memory than the second type of non-volatile memory.
Furthermore, Sinclair teaches a binary partition (SLC) 106 corresponding to the higher endurance memory partition and a multi-level cell (MLC) partition 108 corresponding to the lower endurance partition, see [0019]; Sinclair teaches that MLC flash memory cells have a lower durability and wear out in fewer programming cycles than SLC flash memory, see [0020]; 
The method of claim 6, wherein the hybrid storage technologies comprise single-level cell technology configured to be wear focused (FIG. 4 Step 408 and Step 410, Heightened Read and/or Delete Criteria Met, then Retain Data in Binary Partition) and the single-level cell technology configured to be wear delayed.
Hamilton et al., Ki et al., Borchers et al., Franceschini et al., and Sinclair are analogous art because Hamilton et al. teach an architecture for storage optimization that matches data to storage mediums in hybrid systems; Ki et al. teach reconfiguring storage systems; Borchers et al. teach command queues for communication between a host and a data storage device; and Franceschini et al. teach wear-focusing of non-volatile memories; and Sinclair teaches storage of data in different regions of a storage device.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date, having the teachings of Hamilton et al., Ki et al., Borchers et al., Franceschini et al., and Sinclair before him/her, to modify the combined teachings of Hamilton et al., Ki et al., Borchers et al., and Franceschini et al. with the teachings of Sinclair in order to configure a single-cell technology to be wear-focused. The combination would enable high-endurance type of memory to be used for dynamic data because it is more durable (Sinclair [0020]).
However, Hamilton et al., Ki et al., Borchers et al., Franceschini et al., and Sinclair do not appear to explicitly teach while Calderbank et al. discloses:  wear out of flash cells is delayed by reducing the frequency with which blocks are erased…by increasing the number of writes before an erasure is necessary, as well as by writing in an even manner across the page as 
The method of claim 6, wherein the hybrid storage technologies comprise single-level cell technology configured to be wear focused and the single-level cell technology configured to be wear delayed (FIG. 3 Flash SSD).
Hamilton et al., Ki et al., Borchers et al., Franceschini et al., Sinclair, and Calderbank et al.  are analogous art because Hamilton et al. teach an architecture for storage optimization that matches data to storage mediums in hybrid systems; Ki et al. teach reconfiguring storage systems; Borchers et al. teach command queues for communication between a host and a data storage device; Franceschini et al. teach wear-focusing of non-volatile memories; Sinclair teaches storage of data in different regions of a storage device; and Calderbank et al. teach systems and methods for extending the lifetime on non-volatile memory.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date, having the teachings of Hamilton et al., Ki et al., Borchers et al., Franceschini et al., Sinclair and Calderbank et al. before him/her, to modify the combined teachings of Hamilton et al., Ki et al., Borchers et al., Franceschini et al., and Sinclair with the teachings of Calderbank et al. in order to implement a device with a wear-focused SLC and a wear-delayed SLC. Franceschini et al. teaches using the same memory technology partitioned and configured for two different uses and those two different uses are wear-focused and wear-delayed. Sinclair specifically teaches SLC configured to be wear-focused, but also teaches that the same memory technology may be configured to be wear-focused and wear-delayed. 
Regarding claim 15, Hamilton et al., Ki et al., and Borchers et al. do not appear to explicitly teach while Franceschini et al. further disclose:
The computer readable storage medium of claim 14, wherein the hybrid storage technologies comprise single-level cell technology configured to be wear focused and the single-level cell technology configured to be wear delayed. ([0016] the term “dynamic data” refers to the data that is frequently updated and the term “static data” refers to the data that is less frequently or rarely updated; [0017] a memory such as a flash memory (made up of one or more NAND flash memory devices) is virtually partitioned into two regions, a “wear-focused region” or “dynamic data region” for storing dynamic data, and a “static data region” for storing static data (i.e. wear delayed). Frequently updated data is stored in the wear-focused data region (typically a smaller region of memory compared to the static data region) and thus the wear-focused data region wear out much faster than the static data region (i.e. wears out much faster 
The motivation for combining is based on the same rational presented for rejection of claim 7.
However, Hamilton et al., Ki et al., Borchers et al., and Franceschini et al. do not appear to explicitly teach while Sinclair discloses partitioning a non-volatile memory and [0007] relocating selected data between partitions in a non-volatile storage device. The method includes receiving data in a first type of non-volatile memory in the non-volatile storage device. A determination is made in the non-volatile storage device as to whether the received data satisfies heightened read probability criteria (or a delete probability criteria, see [0008]), where the heightened read probability criteria identify received data having a greater probability of being read from the non-volatile storage device in a near term than an average read probability of data in the non-volatile storage device. If the received data is determined not to satisfy the criteria, the data is transferred from the first type of non-volatile memory to a second type of non-volatile memory in the non-volatile storage device, where the first type of non-volatile memory comprises a higher endurance memory than the second type of non-volatile memory.
Furthermore, Sinclair teaches a binary partition (SLC) 106 corresponding to the higher endurance memory partition and a multi-level cell (MLC) partition 108 corresponding to the lower endurance partition, see [0019]; Sinclair teaches that MLC flash memory cells have a lower durability and wear out in fewer programming cycles than SLC flash memory, see [0020]; and Sinclair teaches that the same memory technology (MLCs) may be used for both the higher and lower memory partitions, see [0020].
The method of claim 6, wherein the hybrid storage technologies comprise single-level cell technology configured to be wear focused (FIG. 4 Step 408 and Step 410, Heightened Read and/or Delete Criteria Met, then Retain Data in Binary Partition) and the single-level cell technology configured to be wear delayed.
The motivation for combining is based on the same rational presented for rejection of claim 7.
However, Hamilton et al., Ki et al., Borchers et al., Franceschini et al., and Sinclair do not appear to explicitly teach while Calderbank et al. discloses 
wear out of flash cells is delayed by reducing the frequency with which blocks are erased…by increasing the number of writes before an erasure is necessary, as well as by writing in an even manner across the page as provided by embodiments of the invention, the wear out of flash cells can be delayed (i.e. wear delayed), see [0047]-[0048]. Furthermore, Calderbank et al. teaches that embodiments are also applicable to SLCs, see [0040], (i.e. SLC configured to be wear delayed).
The method of claim 6, wherein the hybrid storage technologies comprise single-level cell technology configured to be wear focused and the single-level cell technology configured to be wear delayed (FIG. 3 Flash SSD).
The motivation for combining is based on the same rational presented for rejection of claim 7.

Response to Arguments
Applicant's arguments filed August 20, 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments on pages 11-16 and 18-19 of the Remarks are directed to rejections of the claims that were affirmed by the Patent Trial and Appeal Board Decision on Appeal mailed June 23, 2021.
Regarding applicant’s argument presented on page 17 of the Remarks, applicant’s arguments, with respect to the rejection of claims 1, 9, and 17 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288.  The examiner can normally be reached on M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/TRACY A WARREN/Primary Examiner, Art Unit 2137